Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed June 14, 2022 has been entered. 
Amendments and/or arguments presented therein overcome the previous rejection of claims under 35 USC 112(b) as being indefinite.
Amendments and arguments presented therein overcome the previous objections to claims 1-3, 5 and 7 in this application.
Claims 1, 3-7, 27-28, and 30-33 including new claims are rejected over the previously applied reference(s).

Election/Restrictions
Newly submitted/amended claims 2, 21-26, and 29 are directed to an invention/species that is independent or distinct from the invention originally claimed Species A in previous claim 2, drawn to a flip flop comprising a master latch comprising a pair of OAI logic gates and a slave latch comprising a pair of AOI logic gates; and Species B (currently pending claims 2, 21-26, and 29) comprising a flip flop comprising a master latch comprising a pair of AOI logic gates and a slave latch comprising a pair of OAI logic gates for the following reasons.
Election between different species
This application is directed to the following patentably distinct species:
Species A: an embodiment of a flip flop comprising master latch comprising a pair of OAI logic gates and a slave latch comprising a pair of AOI logic gates; and
Species B: another embodiment of a flip flop comprising a master latch comprising a pair of AOI logic gates and a slave latch comprising a pair of OAI logic gates.
The species are independent or distinct because each species requires a mutually exclusive characteristic not required for other species and the species are not obvious variants of each other.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Since applicant receives an action on the merits as follows for the originally presented invention/species, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 21-26, and 29 are withdrawn from consideration as being directed to a non-elected invention/species.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1, 6-7 and 27 are objected to because of the following informalities: the phrase “each comprises” in claim 1 should be changed to “each comprise”; the term “first and second latch circuits” in claim 6 should be changed to “master and slave latch circuits”; claim 27 is substantial duplicate of claim 7.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of [pre-AIA ] 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 28, 30-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,923,552 to Blutman.
With respect to claim 1, Blutman discloses in Fig. 2 a method to operate a flip-flop circuit, comprising:
receiving a scan-in signal and a data signal (e.g., 502 selecting between data signal D and scan-in signal SI in Fig. 5, without the additional w/o R’ and S’ input circuitry in Fig. 2 circuit, may be incorporated alone in the Fig. 2 circuitry according to Col. 8 ll. 6-7);
selectively coupling (e.g., SE controlling 502) either the scan-in signal or the data signal to coupled master (e.g., 206) and slave (e.g., 208) latches;
based on a clock signal (e.g., CK), selectively activating either the master latch (e.g., 206) or the slave latch (e.g., 208) so as to latch the scan-in signal (e.g., SI in Fig. 5) or the data signal (e.g., D) as an output signal (e.g., Q) of the flip-flop circuit (e.g., Fig. 2).
Further, the master and slave latch circuits (e.g., 206 and 208) each comprise at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) configured to receive the clock signal (e.g., CK).  
Further, a logically inverted clock signal (e.g., CK is logically inverted/inverse from /CK) is provided to the at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) of the master and slave latches (e.g., Figs. 3 and 4, respectively).  
With respect to claim 3, the at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) of the master and slave latch circuits, respectively, each receives the inverted clock signal (e.g., CK is logically inverted/inverse from /CK) at a respective gate.  
With respect to claim 4, in response to SE controlling 502 in Fig. 5, either the scan-in signal or the data signal is selected.
With respect to claim 6, the at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) of the first/master and second/slave latch circuits (e.g., Figs. 3 and 4, respectively), respectively, comprise a p-type metal-oxide-semiconductor transistor (e.g., 304 and 404) and an n-type metal-oxide-semiconductor transistor (e.g., 318 and 418).
With respect to claims 28 and 30, the above discussion for claim 1 similarly applies.  Further, a multiplexer (e.g., 502 selecting between data signal D and scan-in signal SI in Fig. 5, without the additional w/o R’ and S’ input circuitry in Fig. 2 circuit, may be incorporated alone in the Fig. 2 circuitry according to Col. 8 ll. 6-7) is used to receive the scan-in signal and the data signal.
With respect to claim 31 and 33, the above discussion for dependent claims of claim 1 similarly applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 27-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0150449 to Durham et al. (“Durham”).
With respect to claim 1, Durham discloses in Fig. 2 a method to operate a flip-flop circuit, comprising:
receiving a scan-in signal and a data signal (e.g., as discussed below);
selectively coupling (e.g., as discussed below) either the scan-in signal or the data signal to coupled master (e.g., 107) and slave (e.g., 111) latches; and
based on a clock signal (e.g., I1clk), selectively activating either the master latch (e.g., 107) or the slave latch (e.g., 111) so as to latch the scan-in signal (e.g., discussed below) or the data signal (e.g., d) as an output signal (e.g., q) of the flip-flop circuit (e.g., Fig. 2).  Durham fails to disclose that the Fig. 2 flip-flop circuit may be used for selectively receive additional scan-input instead of data d through a multiplexer.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a flip-flop circuit receiving data may be used to selectively receive additional scan-input instead of data through a multiplexer; an official notice of the foregoing fact is hereby taken.  For example, US 9,923,552 to Blutman discloses in Fig. 5 multiplexer 502 selecting between data signal D and scan-in signal SI in Fig. 5 as input to the Fig. 5 flip-flop.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selectively receive in Fig. 2 of Durham additional scan-input instead of data d through a multiplexer in light of the notoriously well-known teaching that a flip-flop circuit receiving data may be used to selectively receive additional scan-input instead of data through a multiplexer because such a modification adds use of the same circuit for the additional scan-input.
Further, the master and slave latch circuit each comprise at most two transistors (e.g., m5 and m3 for 107 and m11 and m9 for 111) configured to receive the clock signal.
Further, a logically inverted clock signal (e.g., I1clk is logically inverted/inverse from /I1clk) is provided to the at most two transistors (e.g., m5 and m3 for 107 and m11 and m9 for 111, wherein I1clk is provided to the transistors through intervening inverters causing a delay; alternatively, the clock signals to m5 and m3 for 107 and m11 and m9 for 111 as they are output from respective inverters 119 and 121 are inverted/inverse from the clock signals provided as inputs to inverters 119 and 121) of the master and slave latches (e.g., Figs. 3 and 4, respectively).  
With respect to claims 5, 7 and 27, 121 in Fig. 2 delays the clock signal (e.g., I1clk) to the master latch (e.g., 107) but not delay the clock signal to the slave latch (e.g., 111).
With respect to claim 6, the at most two transistors (e.g., m5 and m3 for 107 and m11 and m9 for 111) of the first and second latch circuits (e.g., 107 and 111), respectively, comprise a p-type metal-oxide-semiconductor transistor (e.g., m5 and m11) and an n-type metal-oxide-semiconductor transistor (e.g., m3 and m9).
With respect to claims 28 and 30-31, the above discussion for claim 1 similarly applies.  
With respect to claims 32-33, the above discussion for dependent claims of claim 1 similarly applies.  Further, for claim 32, 103 in Fig. 2 of Duham inverts the output of the above-discussed multiplexer before providing it to master latch (e.g., 107).  

Response to Arguments
Applicant's arguments filed June 14, 2022 have not been found persuasive.  For example, Applicant argues that Blutman does not disclose that a logically inverted clock signal is provided to the at most two transistors of the master and slave latches as required in claim 1.  Applicant more specifically argues that CK in Figs. 3-4 of Blutman is not logically inverted clock signal because Figs. 3-4 do not show an inverter that inverts a clock signal to produce CK.  However, the argument is not commensurate with the claim scope.  Claim 1 does not require an inverter for producing a logically inverted clock signal; claim 1 only requires that a logically inverted clock signal is provided to the at most two transistors of the master and slave latches.  As discussed in the main body of the rejection, the claimed feature is disclosed in Blutman in that a logically inverted clock signal (e.g., CK is logically inverted/inverse from /CK) is provided to the at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) of the master and slave latches (e.g., Figs. 3 and 4, respectively).  
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842